Casey and Mikoll, JJ.,
dissent and vote to reverse in a memorandum by Mikoll, J. Mikoll, J. (dissenting). We respectfully dissent.
Plaintiff failed to supply any facts from which it can be inferred that defendant was negligent in causing plaintiff’s injuries. Plaintiff, an experienced roofer, volunteered to help defendant replace a flat roof on defendant’s property. While working as a mopper (one who applies tar), he opted to go pick up two five-gallon buckets of hot tar. He has not alleged that he was directed to do so. Defendant was not in the immediate vicinity when plaintiff picked up two 50-pound buckets. While carrying them, plaintiff unfortunately spilled tar on the roof, his foot adhered and he fell, spilling hot tar on his body.
Supreme Court’s order should be reversed and defendant’s motion for summary judgment dismissing the complaint granted.